DETAILED ACTION
This action is responsive to the pending claims, 1-20, received 02 July 2020. Accordingly, the detailed action of claims 1-20 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 6-9, 10, 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conklin et al (US 20130276135 A1, hereafter referred to as Conklin).

Regarding claim 1, Conklin teaches a backend environment for content triggered high-speed data (HSD) service delivery independent of media delivery mechanisms, the environment comprising: 

add an Internet gateway address to a content triggered service (Conklin [0058] discloses registering devices to a content filtering service such that a user is able specify and filter content for any device accessing a service provider network associated with the user); 
a content playback system (Conklin [0022] discloses the modules are distributed over several physical devices implemented as a combination of hardware and software executed by a processor) comprising:
memory device (Conklin [0022] discloses the modules are distributed over several physical devices implemented as a combination of hardware and software executed by a processor); and 
a processing device operatively coupled to the memory device, wherein the processing device is configured to execute computer-readable program code (Conklin [0022] discloses the modules are distributed over several physical devices implemented as a combination of hardware and software executed by a processor) to: 
send a request to a re-direct system for the Internet gateway address to be added to a re-direct list (Conklin [0042, 0044-0045] discloses sending instructions to update or create a list in which a device, registered to a content filtering service, is to begin filtered content); and 
a re-direct system (Conklin [Fig 13] discloses a network device) comprising: 
a memory device (Conklin [Fig 13-730]); and 
a processing device operatively coupled to the memory device (Conklin [Fig 13-720]), wherein the processing device is configured to execute computer-readable program code (Conklin [0063]) to: 


Regarding claim 6, Conklin teaches the limitations of claim 1, as set forth above.
Additionally, Conklin teaches the backend environment wherein the Internet gateway address comprises a media access control (MAC) address (Conklin [0043]).

Regarding claim 7, Conklin teaches the limitations of claim 1, as set forth above.
Additionally, Conklin teaches the backend environment wherein routing comprises matching Internet traffic intended for the Internet gateway address to an entry in the re-direct list (Conklin [0046] discloses performing a lookup to determine a next hop destination for ingress and egress traffic associated with a device registered and activated for the content filtering service).

Regarding claim 8, Conklin teaches the limitations of claim 1, as set forth above.
Additionally, Conklin teaches the backend environment wherein the re-direct system processing device is further configured to:
determine that the Internet gateway address does not match any entry in the re-direct list (Conklin [0024, 0047] discloses determining the traffic is not associated with a client device on the list).

Regarding claim 9, Conklin teaches the limitations of claim 8, as set forth above.
Additionally, Conklin teaches the backend environment wherein the re-direct system processing device is further configured to: 


Regarding claims 10, 15-18 they do not teach or further limit over the limitations presented above with respect to claims 1, 6-9.
Therefore, claims 10, 15-18 are rejected for the same reasons set forth above regarding claim 1, 6-9.

Allowable Subject Matter
Claim 2-5, 11-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
the prior art of record fails to teach neither singly nor in combination, the claimed limitations of “display [by the content playback system] content to a subscribing user until a quota is achieved; and instruct [by the content playback system] the re-direct system to remove the internet gateway MAC address from the re-direct list;…..thereby enabling user devices operatively coupled to the internet gateway unfettered, monitored access;…set a usage threshold; and in response to the usage threshold expiring, instruct [by the content playback system] the re-direct system to add the internet gateway MAC address to the re-direct list” as stated in claims 19 and 20. These limitations in conjunction with other limitations in the independent claims are not specifically disclosed or remotely suggested in the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145.  The examiner can normally be reached on M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHEAN TOKUTA
Primary Examiner




/SHEAN TOKUTA/Primary Examiner, Art Unit 2446